                  IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF MISSOURI
                            WESTERN DIVISION

 UNITED STATES OF AMERICA,                        )
                                                  )
                                Plaintiff,        )
                                                  )
                          v.                      )    Case No. 16-00048-01-CR-W-DGK
                                                  )
 ANTONIO M. SLATER,                               )
                                                  )
                                Defendant.        )

                     MEMORANDUM OF MATTERS DISCUSSED AND
                      ACTION TAKEN AT PRETRIAL CONFERENCE

PENDING CHARGE: On February 4, 2016, the Grand Jury returned a one-count Indictment
charging that on or about November 28, 2015, in the Western District of Missouri, the Defendant,
Antonio M. Slater, having previously been convicted of a crime punishable by imprisonment for
a term exceeding one year, did knowingly possess, in and affecting commerce, a firearm in
violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

The following matters were discussed and action taken during the pretrial conference:

TRIAL COUNSEL:
     Government: Matthew Aaron Moeder
     Case Agent: John Streubel, Kansas City Police Department
     Defense: Stephen C. Moss

OUTSTANDING MOTIONS: No outstanding motions

TRIAL WITNESSES:
     Government: 3 with stipulations; 7 without stipulations
     Defendants: less than 3 witness, including the Defendant

TRIAL EXHIBITS
     Government: approximately 25 exhibits
     Defendant: no more than 5 exhibits

DEFENSES: General denial

POSSIBLE DISPOSITION:
     ( ) Definitely for trial; (X) Possibly for trial; ( ) Likely a plea will be worked out
TRIAL TIME: 1.5 to 2 days total
     Government’s case including jury selection: one day(s)
     Defense case: less than half a day(s)

STIPULATIONS: Possible stipulation as to interstate nexus and felony status.

UNUSUAL QUESTIONS OF LAW: none

FILING DEADLINES:

       Witness and Exhibit List
              Government: (none filed) Due on or before January 29, 2019.
              Defense: (none filed) Due on or before January 29, 2019.

       Counsel are requested to list witnesses in alphabetical order on their witness list.

       Exhibit Index, Voir Dire, Jury Instructions: Due by noon, Wednesday, February 6,
       2019.

       Please Note: Jury instructions must comply with Local Rule 51.1

       Motion in Limine: One or both parties is/are considering a motion in limine regarding co-
       defendant and prior convictions. Motions in Limine due on or before February 6, 2019.

TRIAL SETTING: Criminal jury trial docket set for February 11, 2019.

       Please note: Steve Moss has another case (Taylor 18-244) that he anticipates trying on
       the February docket. Matt Moeder also has another case (Milligan 18-106) on the February
       docket.


IT IS SO ORDERED.




                                                   /s/ Lajuana M. Counts
                                                   LAJUANA M. COUNTS
                                                   UNITED STATES MAGISTRATE JUDGE




                                               2
